IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                          NOS. WR-71,401-01 & WR-71,401-02



             EX PARTE JUAN RAUL NAVARRO RAMIREZ, Applicant




  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
 CAUSE NO. CR-0551-04-G(1) IN THE 370TH JUDICIAL DISTRICT COURT OF
                         HIDALGO COUNTY

              A LCALA, J., filed a concurring statement.

                              CONCURRING STATEMENT

       I join this Court’s order denying and dismissing the applications for a post-conviction

writ of habeas corpus filed by Juan Raul Navarro Ramirez, applicant. I write to address

applicant’s claims asserting that his intellectual disability bars his execution under the Eighth

and Fourteenth Amendments to the federal Constitution.

       Although he pleaded in his initial application and in his subsequent application that

his intellectual disability precluded his execution, the record indicates that applicant

withdrew all of those claims at a hearing before the habeas court, and I, therefore, join the
                                                                                  Ramirez - 2

Court’s order denying and dismissing these applications. On October 21, 2014, habeas

counsel filed a “Motion of Intent to Withdraw Claims Regarding Mental Impairments.” This

motion stated, “Ramirez will offer no evidence in support of the [mental impairment] claims

because no credible evidence currently exists.” About two weeks later, the habeas court held

an evidentiary hearing at which applicant’s counsel and applicant himself told the court that

he was abandoning these claims. The record shows the following:

       [Habeas counsel]:    We want to, again, put on the record that we are
                            waiving the MR/intellectual disability claims.
                            And that is Ground For Review—from the
                            application, Ground for Review 2, 3, 4, and 14.

       The Court:           And those—When you say you’re waiving them,
                            what you’re saying is you’re abandoning them
                            based on evidence that you have received and
                            have been able to be developed during this
                            process of you preparing for the writ; is that
                            correct?

       [Habeas counsel]:    Right. The MR claim was originally brought by
                            prior habeas counsel, and we have come to
                            learn—we are—we are not feeling confident of
                            the results from the . . . doctor that was hired by
                            prior habeas counsel.

       The Court:           Have you discussed those issues with your client,
                            and is your client in agreement with that?

       [Habeas counsel]:    We have discussed it with him. I believe he is.

       The Court:           All right. Mr. Ramirez, if you can stand again.
                            Mr. Ramirez, you understand that they are
                            abandoning your claims on 2, 3, 4, and 14 of the
                            writ filed on your behalf? Those are having to do
                            with your mental condition.
                                                                              Ramirez - 3


       [Applicant]:           Right. Can—Real quick?

       The Court:             Sure.

       (Discussion off the record.)

       [Applicant]:           I understand, and I agree with it.

       The Court:             All right.

       [Habeas counsel]:      Thank you, Your Honor.

I note here that habeas counsel and the habeas court specifically mentioned only the claims

by number that were presented in the initial writ. Nonetheless, it appears clear to me that

applicant was abandoning his intellectual-disability claims in the initial writ and the

subsequent writ because the hearing occurred after the subsequent writ had been filed, and

applicant was represented at that hearing by the attorney who filed the subsequent writ.

Viewing the comments of the court, habeas counsel, and applicant at the hearing in context,

it appears to me that applicant abandoned all of his intellectual-disability claims in his initial

and subsequent writs.

       With these comments, I join this Court’s order.

Filed: October 14, 2015

Do Not Publish